Case 2:18-cv-00351-JRG Document 29-2 Filed 07/09/19 Page 1 of 3 PageID #: 196




                    EXHIBIT B
Case 2:18-cv-00351-JRG Document 29-2 Filed 07/09/19 Page 2 of 3 PageID #: 197




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                       )
CORYDORAS TECHNOLOGIES, LLC                            )
                                                       )   Case No. 2:18-CV-00351
              Plaintiff,                               )
                                                       )
       vs.                                             )
                                                       )
ASUSTEK COMPUTER INC.                                  )
                                                       )
              Defendant.                               )
                                                       )


  NOTICE OF ACCEPTANCE OF DEFENDANT’S RULE 68 OFFER OF JUDGMENT

       Plaintiff hereby gives written notice under Rule 68 of the Federal Rules of Civil

Procedure of its acceptance of Defendant’s June 11, 2019 Offer of Judgment.



Dated: June 25, 2019                                /s/ John T. Polasek

                                                    John T. Polasek
                                                    Texas Bar No. 16088590
                                                    ted@epiplawyers.com
                                                    Elliott & Polasek, PLLC
                                                    6750 West Loop South, Suite 995
                                                    Bellaire, Texas 77401
                                                    Telephone: (832) 485-3560
                                                    Facsimile: (832) 485-3511

                                                    Elizabeth L. DeRieux
                                                    State Bar No. 05770585
                                                    ederieux@capshawlaw.com
                                                    CAPSHAW DERIEUX, LLP
                                                    114 East Commerce Avenue
                                                    Gladewater, Texas 75647
                                                    Telephone: (903) 845-5770


                                                    ATTORNEY FOR PLAINTIFF
                                                    CORYDORAS TECHNOLOGIES, LLC.
Case 2:18-cv-00351-JRG Document 29-2 Filed 07/09/19 Page 3 of 3 PageID #: 198




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was served, via electronic

mail, on counsel of record who have appeared in this case, on June 25, 2019.



                                                         /s/ Tari Martin
                                                         Tari Martin




Notice Of Acceptance Of Defendant’s Rule 68 Offer Of Judgment                          Page 2
